138 Ga. App. 346 (1976)
226 S.E.2d 141
O'NEAL et al.
v.
HAVERTY FURNITURE COMPANIES, INC.
51886.
Court of Appeals of Georgia.
Argued March 8, 1976.
Decided April 6, 1976.
John Kirby, for appellants.
Adrienne Black, for appellee.
BELL, Chief Judge.
The defendants' brief contains nothing more than a statement of contentions, unsupported by citation of *347 authority or argument. Thus the single enumeration of error must be deemed abandoned under Rule 18 (c) (2) of this court. Dunaway v. Empire Mortg. & Invest. Co., 118 Ga. App. 224 (163 SE2d 237).
Judgment affirmed. Clark and Stolz, JJ., concur.